--------------------------------------------------------------------------------

 
Exhibit 10.3



Amended and Restated Policy Adopted by the Board of Directors December 15, 2010


Journal Communications, Inc.


Internal Policy on Administration and Accounting for Stock Options,
Restricted Stock and Other Equity Awards


Journal Communications, Inc. (the “Company”) seeks to attract and retain the
best available personnel for positions of substantial
responsibility.  Accordingly, the Company may grant stock options and other
equity incentive awards to employees and directors under the equity incentive
plans established by the Company from time to time in accordance with the
guidelines set forth below.




Authorization of Equity Plans


Any Company plan providing for grants of Company stock or stock-based awards
must be approved by the Board of Directors, and if required by applicable law or
listing standards, the shareholders of the Company.  As of the date of this
policy, the Company maintains three equity compensation plans: (1) the 2007
Omnibus Incentive Plan, which provides for various types of equity awards that
may be granted to employees and outside directors of the Company, (2) the 2003
Equity Incentive Plan, which is not longer in use but continues to govern equity
awards that were granted to employees and outside directors of the Company while
such awards remain outstanding, and (3) the 2003 Employee Stock Purchase Plan
(the “ESPP”), a broad-based plan qualified under Section 423 of the Internal
Revenue Code, which allows our employees to purchase common stock every six
months with accumulated payroll deductions.


 
Ø
The 2007 Omnibus Incentive Plan was approved by the Board of Directors on
February 13, 2007, and by the shareholders of the Company on May 3, 2007.



 
Ø
The 2003 Equity Incentive Plan was approved by the Board of Directors on May 12,
2003, and by the shareholders of the Company on September 3, 2003.



 
Ø
The ESPP was approved by the Board of Directors on May 12, 2003, and by the
shareholders of the Company on September 3, 2003.  The ESPP provides for series
of semi-annual offering periods under which employees are allowed to purchase
stock at a discount to the market price on the last day of the offering
period.  Because the ESPP is a formula plan, it is not covered by the remainder
of this Equity Grant Policy.





Authority to Grant and Modify Awards


The power to authorize and grant equity awards, to designate the terms of those
awards, and to modify previously-granted awards has been delegated to the
Compensation Committee of the Board of Directors.  The Compensation Committee is
appointed by the Board and shall act in accordance with the Compensation
Committee Charter, which may be found under “Corporate Governance” on the
Company’s website:  http://www.journalcommunications.com.

 
 

--------------------------------------------------------------------------------

 

Approval Procedures for Equity Grants to Current Employees and Directors


Compensation Committee Approval.  Grants of equity awards to employees and
directors of the Company, including those executive officers who are “Section
16” officers, as determined under Section 16 of the Securities Exchange Act of
1934, as amended, or “covered employees” for purposes of Internal Revenue Code
Section 162(m), must be approved by the Compensation Committee.


Method and Documentation of Approval.  The Compensation Committee may approve
the grant or modification of equity awards by majority vote at a meeting duly
convened and held at which a quorum is present, in accordance with Wisconsin
law.  Alternatively, the Compensation Committee may take such action by
unanimous written consent in accordance with Wisconsin law; however, any grant
or modification authorized by unanimous written consent shall not be deemed to
be approved, and the grant or modification shall not be given effect, until the
Legal Department of the Company has received the last required signature on any
such unanimous written consent.  The date of receipt of signatures on written
consents shall be evidenced by a copy of the transmission email if sent
electronically, a date stamp on the consent if delivered by hand or sent by
standard or overnight mail, or by the date stamp in the fax header if
transmitted by facsimile.


The approval (or modification) of any equity grant must be documented in
writing, such as in the minutes prepared under the direction of the Chair of the
Compensation Committee or in a unanimous written consent, if applicable.  Such
written documentation shall explicitly state, with respect to each equity grant:


 
Ø
the name of the grantee,

 
Ø
exercise price in the case of options,

 
Ø
base value in the case of stock appreciation rights,

 
Ø
number of shares subject to the award,

 
Ø
the vesting schedule (if applicable), and

 
Ø
the effective date of the grant (which in all cases shall be no earlier than the
date approval for the grant is given by the Compensation Committee).



Timing of Grants.  Annual merit-based grants of equity awards, if any, to
employees for a fiscal year shall be approved at the regularly scheduled meeting
of the Compensation Committee held in January or February, and the grant date
for such awards shall be the third trading day after the release of year-end
earnings for the prior year.  Annual equity grants, if any, to employees may be
approved at that January/February meeting, regardless of whether the
Compensation Committee is in possession of material non-public information at
that time.  The Compensation Committee may in its sole discretion determine in
any given year not to make any grants of equity awards.


New hire grants, grants upon promotions and other awards that are not annual
grants will be made on the later of (i) approval of such grant by the
Compensation Committee or (ii) the first business day of the month following the
hire, promotion or other triggering event, unless the Committee specifies a
different grant date, which is on or after the approval of such grant by the
Committee.

 
- 2 -

--------------------------------------------------------------------------------

 

 
Ø
Vesting of any such non-annual grants may key off the triggering event, as
opposed to the date of grant, if the Compensation Committee so approves.



Annual grants of equity awards to non-employee directors shall be deemed made at
the time specified in the director compensation policy approved by the
Compensation Committee and Board from time to time, without further action and
regardless of whether the Compensation Committee or Board is in possession of
material non-public information at the pre-arranged grant date.




Award Documentation and Delivery


Once awards (or modifications) are authorized by the Compensation Committee, the
Payroll Department shall prepare and distribute the award documentation and
inform Corporate Finance of the awards by delivering a copy of the applicable
award documentation.  Such distribution shall occur as soon as practicable, but
no later than four (4) weeks, after the grant date unless a longer period is
approved by the General Counsel and reported to the Compensation
Committee.  Grant packages to grantees may be distributed electronically and
shall include the following documentation:


 
Ø
a grant agreement, notice or certificate setting forth the applicable terms and
conditions of the award; and

 
Ø
a copy of or instructions on how to access the plan prospectus and other
relevant materials electronically.





Company Books and Records.  The Corporate Finance and Payroll Departments shall
maintain a record of (i) authorization of awards or modifications, (ii) copies
of award or modification authorization, (iii) cover letters and correspondence
related to the awards, and (iv) correspondence related to cancellation or
forfeiture of awards.  Corporate Finance is responsible for recording the awards
in the Company’s books and records (or the applicable equity software program)
for awards other than performance awards in which the number of shares to be
issued can vary based on performance.  Such awards shall be recorded in
spreadsheets maintained by Corporate Finance.


The Legal Department shall maintain a copy of all forms of grant agreements,
notices or certificates currently in use.  The Legal Department shall on an
annual basis review all standard forms of grant agreements, notices and
certificates and recommend any suggested changes in such forms.  Any changes to
the standard forms must be approved by the Compensation Committee and filed with
the Securities and Exchange Commission if appropriate.




Terms and Conditions of All Equity Grants


Grant Date.  All grants shall be effective as of the date approved by the
Compensation Committee or any later date specified in this policy or designated
by the Compensation Committee at the time the grant is approved.  No changes may
be made to the terms and conditions of any grants after approval, unless the
Compensation Committee separately approves such modification.

 
- 3 -

--------------------------------------------------------------------------------

 

Option Price.  The exercise price of an option shall be no less than the fair
market value (as defined in the applicable plan) as of the date of grant.


Base Value.  The base value of a stock appreciation right shall be no less than
the fair market value (as defined in the applicable plan) as of the date of
grant.


Vesting, Exercisability and Expiration.  All equity awards shall vest, become
exercisable and expire (including expiration after termination of employment) as
specified in the terms of the award or as later approved by the Compensation
Committee.  In the case of performance-based awards, the determination as to
vesting and exercisability may be made at the end of the performance period and
may be general in nature (e.g., the Committee may determine that a level of
performance has been met and the award sets forth the effect of such level of
performance.)


Effect of Award Grant, Exercise and Vesting.


Options.  When options are granted, the underlying stock is not issued and
outstanding unless and until the options vest and are validly exercised prior to
maturity, including payment of the relevant exercise price.  When options are
exercised, the optionee must provide Corporate Finance appropriate exercise
documentation.  Corporate Finance shall (i) verify the exercise price and that
the options are in fact exercisable, (ii) receive the exercise price for the
options, and (iii) coordinate the payment of withholding taxes.  Upon a valid
option exercise, Corporate Finance shall record a reduction in the number of
options outstanding and the shares acquired upon exercise of the options shall
be issued upon the request of Corporate Finance to the Company’s transfer agent.


Stock Appreciation Rights.  When stock appreciation rights are granted, the
underlying stock is not issued and outstanding unless and until the stock
appreciation rights vest and are validly exercised prior to maturity and the
awards are settled in stock.  When stock appreciation rights are exercised, the
grantee must provide Corporate Finance appropriate exercise
documentation.  Corporate Finance shall (i) verify the base value of the award
and that the stock appreciation rights are in fact exercisable, and (ii)
coordinate the payment of withholding taxes.  Upon a valid exercise, Corporate
Finance shall record a reduction in the number of stock appreciation rights
outstanding and the shares acquired upon exercise of the stock appreciation
rights, if the award is settled in stock, shall be issued upon the request of
Corporate Finance to the Company’s transfer agent.


Restricted Stock.  Restricted stock constitutes issued and outstanding shares of
common stock from the date of grant.  The shares shall be issued upon the
request of Corporate Finance to the Company’s transfer agent.  If in
certificated form, the certificates shall be held by Corporate Finance until
vested.  If in book-entry form, the Company’s transfer agent shall make an entry
in its records.  Shares of restricted stock shall not be not transferable until
vested.


Unless and until the Compensation Committee provides otherwise, dividends paid
on outstanding shares of time-vesting restricted stock will be paid to the
holder thereof at the same time that dividends are paid to holders of
unrestricted shares of Class B Common Stock and shall not be subject to
forfeiture if the restricted shares on which such dividends were paid are later
forfeited.


Unrestricted Stock.  Grants of unrestricted stock may be made pursuant to the
Director’s Compensation Policy or to officers and employees as approved by the
Compensation Committee.  Such shares shall be issued upon the request of
Corporate Finance to the Company’s transfer agent or, with respect to shares
issued as part of directors’ compensation, upon the request of the person
responsible for administering the payment of director compensation.

 
- 4 -

--------------------------------------------------------------------------------

 

Performance Shares or Restricted Stock Units.  When performance shares or
restricted stock units (RSUs) are granted, the underlying stock is not issued
and outstanding until the performance shares or RSUs vest and are converted to
shares of stock.  Performance shares and RSUs shall be evidenced by an award
certificate or agreement.  Dividend equivalents, if any, awarded with respect to
performance shares or performance-contingent RSUs will be accrued by the Company
during the restricted period and paid to the holder thereof only if and when the
related underlying awards vest and become non-forfeitable.


Procedure.  Corporate Finance shall inform Human Resources and the Legal
Department of the vesting of service-based awards.  Corporate Finance will
inform Human Resources of the Compensation Committee’s determination of vesting
with respect to performance-based awards and provide copies of documentation of
such determination.  Corporate Finance shall arrange for delivery of stock to
the recipient.  The shares underlying performance shares or RSUs shall be issued
upon the request of Corporate Finance to the Company’s transfer agent, but only
after receipt of appropriate vesting documentation.




Taxes and Withholding


Corporate Finance and Payroll shall coordinate the payment of withholding taxes
due with respect to all awards.  Exercise of options or stock appreciation
rights and vesting of restricted stock awards, and settlement of performance
shares and RSUs generally are taxable as ordinary income to the grantee, which
is reportable on Form W-2 in the case of employees and Form 1099 in the case of
non-employees.  Subject to the terms of individual award agreements, notices or
certificates, taxes may be paid in one of several ways:  (i) shares may be
withheld in an amount equal to minimum required withholding amount (but no more)
and a “net” number of shares shall be delivered to the employee (no withholding
is permitted for directors or other recipients who are not employees), (ii) the
employee may deliver a check or immediately available funds sufficient to cover
at least the minimal amount of withholding tax, or (iii) an employee may engage
in a “cashless” exercise of an option through a broker, if the broker is willing
to provide this service for options or stock appreciation rights on Class B
shares, in which the broker sells shares to pay withholding taxes and pays the
Company through Corporate Finance an amount sufficient to pay withholding taxes
by check or immediately available funds.  Corporate Finance shall report to
Payroll the amount of ordinary income realized by a director or employee as a
result of exercise of an option or stock appreciation right or the vesting or
settlement of an award.


Stock Utilization Report and Quarterly Log


On a quarterly basis, Corporate Finance shall prepare and distribute stock plan
utilization data to the Chief Executive Officer, Chief Financial Officer and
General Counsel.  Such information shall include the effects of new award
grants, option exercises, withholding and forfeitures.  A summary of the most
recent quarterly report(s) shall be provided at each Compensation Committee
meeting.


On a quarterly basis, Corporate Finance shall prepare a log of all awards
granted in the quarter, which shall be signed by the Vice President and
Corporate Controller to confirm such awards.  Corporate Finance shall also
prepare a quarterly log of forfeitures due to departing directors and employees
which shall be confirmed by Human Resources.

 
- 5 -

--------------------------------------------------------------------------------

 

Accounting for Equity Based Compensation


Beginning in 2006, the Company adopted FASB Statement 123(R) (now known as FASB
Accounting Standards Codification (ASC) Topic 718) which requires that all
equity based awards be expensed based on the fair value of the award, net of
estimated forfeitures.  When a new equity grant is authorized, the specifics of
the transaction shall be recorded by Corporate Finance and Payroll in
appropriate records.  Information entered into the records shall include:


 
·
Name of grantee (each person entered has a specific ID in the software)

 
·
In some cases the address and Social Security Number shall also be entered

 
·
Date of grant

 
·
Number of shares granted

 
·
For restricted stock grants – the market price on the date of grant

 
·
For stock options – the exercise price and option type (NQ, ISO)

 
·
For stock appreciation rights – the base value

 
·
Vesting period

 
·
Plan name

 
·
Tax election

 
·
Estimated forfeiture rates by grant date



In addition to the grant specific information, Corporate Finance shall also
enter the amortization method for compensation expense and the current tax rate
for the Company.


Compensation expense for service-based equity awards shall be recorded and
amortized on a ratable basis over the service period based on the fair value of
the award as of the grant date.  Compensation expense for performance-based
equity awards shall be recorded and amortized on a ratable basis over the
performance period based on the fair value of the award as of the grant
date.  An estimated forfeiture rate shall be calculated for each grant date and
used to ensure that the correct compensation expense is recorded each
period.  No less than annually, the forfeiture rate shall be addressed to ensure
that it is still accurate – any changes necessary shall be made and recorded in
the ledger.


Corporate Finance shall run the reports that calculate the monthly
amortization.  These shall be checked for accuracy and forwarded to Accounting
for entry into the general ledger.  Once entered into the system, the equity and
expense balances on the books related to equity-based compensation shall be
reviewed by the corporate controller for accuracy as part of the monthly
financial close process.


Review Of This Policy


This Policy regarding the administration and accounting for stock options, stock
appreciation rights, restricted stock and other equity awards shall be reviewed
at least annually by the Compensation Committee.  From time to time as deemed
appropriate by the Chief Executive Officer, the administrative procedures set
forth in this policy may be modified as necessary prior to the annual review.
 
 
- 6 -

--------------------------------------------------------------------------------